         Case 1:13-cr-00539-PGG Document 79 Filed 08/19/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   August 19, 2019

By ECF

Hon. Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007

       Re:     United States v. Lee, 13 Cr. 539 (PGG)

Dear Judge Gardephe:

        Enclosed please find a proposed protective order regarding discovery that has been and
will be produced in this case. Defense counsel has informed the Government that the defendant
does not object to the proposed order.




                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:    _______________/s/_______
                                                   Drew Skinner
                                                   Daniel Tracer
                                                   Assistant United States Attorneys
                                                   (212) 637-1587


cc:    Gregory Morvillo, Esq. (by ECF)
